Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

RYAN E. LACKEY                                     GREGORY F. ZOELLER
Fort Wayne, Indiana                                Attorney General of Indiana

                                                   MARJORIE LAWYER-SMITH
                                                   Special Deputy Attorney General
                                                   Indianapolis, Indiana


                               IN THE                                            FILED
                                                                             Feb 27 2012, 9:25 am
                     COURT OF APPEALS OF INDIANA
                                                                                     CLERK
                                                                                   of the supreme court,
                                                                                   court of appeals and
                                                                                          tax court

TIMOTHY JESTER,                                    )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )       No. 02A05-1108-CR-495
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                      APPEAL FROM THE ALLEN SUPERIOR COURT
                         The Honorable John F. Surbeck, Jr., Judge
                             Cause No. 02D05-1105-CM-2653



                                       February 27, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


BRADFORD, Judge
       Appellant-Defendant Timothy Jester appeals his conviction for Class B misdemeanor

Public Intoxication.1 Specifically, Jester contends that the evidence is insufficient to support

his conviction. We affirm.

                           FACTS AND PROCEDURAL HISTORY

       During the early morning hours of May 6, 2011, Jester was celebrating his birthday

with friends at the River Tavern in Fort Wayne. At some point, Jester engaged in a fight with

another male bar patron. Bartender Dawn Hagar requested help separating the men from

bouncer Christopher Murphy. Murphy separated the men and escorted them outside. As they

were exiting the bar, another patron, Stacie Leech, was shoved down and injured. The fight

continued outside. At some point, Jester attempted to reenter the bar. As bar patron Teisha

Gonzalez attempted to keep Jester from re-entering, Jester hit her in the face and pushed her

aside. Jester went inside and retrieved his hat. He then left the bar.

       Fort Wayne Police Officer John Greenlee was met at River Tavern by a few other

officers. Hagar and Murphy told the officers about Jester‟s participation in the bar fight and

that Jester was walking a block or two down the street. After Jester was apprehended,

Officer Greenlee observed that Jester‟s “face was flushed, his eyes were watery, bloodshot; I

could smell alcohol on his person; and his speech was mildly slurred or just a little

abnormal.” Tr. p. 139.

       On May 6, 2011, the State charged Jester with two counts of Class A misdemeanor

battery resulting in bodily injury and one count of Class B misdemeanor public intoxication.


       1
           Ind. Code § 7.1-5-1-3 (2010).
                                               2
The trial court conducted a jury trial on August 24, 2011, at the conclusion of which the jury

found Jester not guilty of both counts of Class A misdemeanor battery resulting in a bodily

injury and guilty of Class B misdemeanor public intoxication. The trial court sentenced

Jester to 180 days with credit for time served. This appeal follows.

                             DISCUSSION AND DECISION

       Jester contends that the evidence is insufficient to support his conviction for Class B

misdemeanor public intoxication.

       When reviewing the sufficiency of the evidence to support a conviction,
       appellate courts must consider only the probative evidence and reasonable
       inferences supporting the verdict. It is the fact-finder‟s role, not that of
       appellate courts, to assess witness credibility and weigh the evidence to
       determine whether it is sufficient to support a conviction.… The evidence is
       sufficient if an inference may reasonably be drawn from it to support the
       verdict.

Drane v. State, 867 N.E.2d 144, 146-47 (Ind. 2007) (citations, emphasis, and quotations

omitted). “[I]t is for the trier of fact to reject a defendant‟s version of what happened, to

determine all inferences arising from the evidence, and to decide which witnesses to

believe.” Holeton v. State, 853 N.E.2d 539, 541 (Ind. Ct. App. 2006). Upon review,

appellate courts do not reweigh the evidence or assess the credibility of the witnesses.

Stewart v. State, 768 N.E.2d 433, 435 (Ind. 2002).

       Indiana Code section 7.1-5-1-3 provides that “[i]t is a Class B misdemeanor for a

person to be in a public place … in a state of intoxication caused by the person‟s use of

alcohol or a controlled substance.” Thus, in order to convict Jester of Class B misdemeanor

public intoxication, the State was required to prove that Jester was in a public place while in

                                              3
a state of intoxication.

       “„Intoxicated‟ means being under the influence of alcohol „so that there is an impaired

condition of thought and action and the loss of normal control of a person‟s faculties.‟”

Fields v. State, 888 N.E.2d 304, 307 (Ind. Ct. App. 2008) (quoting Ind. Code § 9–13–2–86).

“With respect to the sufficiency of the evidence upon the element of intoxication, it is

established that a non-expert witness may offer an opinion upon intoxication, and a

conviction may be sustained upon the sole testimony of the arresting officer.” Wright v.

State, 772 N.E.2d 449, 460 (Ind. Ct. App. 2002). Among other factors, intoxication may be

established through evidence of the consumption of significant amounts of alcohol, impaired

attention and reflexes, watery or bloodshot eyes, the odor of alcohol on the breath, unsteady

balance, failure of field sobriety tests and slurred speech. Fields, 888 N.E.2d at 307 (citing

Ballinger v. State, 717 N.E.2d 939, 943 (Ind. Ct. App. 1999)).

       In the instant matter, the charging information alleged that Jester was “found in a state

of intoxication” in a public place, specifically, the “area of the 1200 block of West Main St.”

Appellant‟s App. p. 10. Jester concedes that he was in a public place, but argues that the

evidence was insufficient to prove that he was intoxicated. Upon review, however, we

conclude that despite Jester‟s contention to the contrary, the evidence was indeed sufficient

to prove that he was intoxicated at the time he was arrested.

       With respect to Jester‟s state of intoxication, Murphy, who was working as a bouncer

at the River Tavern on the night Jester was arrested, testified that he saw Jester “have a

couple beverages” that included vodka, gin, and whisky. Tr. p. 95. Murphy testified that

                                               4
Jester engaged in a bar fight during which he was “randomly throwing punches” and acted in

an aggressive manner when instructed by Murphy to leave the bar. Tr. p. 97. Murphy further

testified that Jester displayed certain signs of intoxication, including “glassy eyes and slurred

speech and a strong smell of alcohol on his breath.” Tr. p. 98. In addition, Officer Greenlee

testified that he noticed that Jester displayed certain signs of intoxication, including the fact

that Jester‟s “face was flushed, his eyes were watery, bloodshot; I could smell alcohol on his

person; and his speech was mildly slurred or just a little abnormal.” Tr. p. 139. In addition,

Jester admitted at trial that on the night in question, he had “between three (3) and five (5)

drinks.” Tr. p. 154. Further, when questioned about his alcohol consumption, Jester stated “I

was celebrating my birthday … I had a couple. I mean, … I‟m not gonna say that I was

clear-minded.” Tr. p. 153.

       In light of Jester‟s admission that he had drank between three and five drinks and that

he could not say that he was “clear-minded,” when coupled with the testimony of Murphy

and Officer Greenlee, we conclude that the evidence is sufficient to support Jester‟s

conviction for Class B misdemeanor public intoxication. Jester‟s argument on appeal

effectively amounts to an invitation for this court to reweigh the evidence, which we will not

do.

       The judgment of the trial court is affirmed.

KIRSCH, J., and BARNES, J., concur.




                                               5